                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 MICHAEL WARD,

                         Plaintiff,

         v.                                              CAUSE NO. 3:19-CV-340-DRL-MGG

 WARDEN,

                         Defendant.

                                      OPINION AND ORDER

       Michael Ward, a prisoner without a lawyer, is proceeding against the Warden of the Indiana

State Prison (ISP) in his official capacity on an injunctive relief claim to provide him with adequate

protection from “Little Johnny” Moore or his associates as required by the Eighth Amendment. ECF

7. In response to a court order, the Warden filed an affidavit explaining that Mr. Ward is being held

in a restricted housing unit, and has been there since January 23, 2019, due to his lengthy history of

conduct report and for purposes of ensuring his safety. See generally ECF 10. The Warden also launched

an investigation into the safety issues raised, and Mr. Ward admits that he met with personnel from

internal investigations on August 5, 2019 and was asked to provide them with additional information

about his concerns. See ECF 17-1 at 2.

       Mr. Ward recently sent the court another letter regarding his housing situation. ECF 30. In it,

he reconfirms that he remains in the restricted housing unit, but he alleges that a “know[n] vice lord,”

who has been made a “range tender,” withheld his food trays for two days in mid-January 2020 because

he refused to give him his loaner TV. Id. at 1. Mr. Ward alleges he then took a “handful of pills”

because no one at ISP would help him, and he had to be transported to the hospital. Id. at 1–2. He

spent nine days on suicide watch before being moved to a different cell in the same restricted housing

unit. Mr. Ward alleges that the new cell is right below that of a vice lord who was “making [him] pay
him.” Id. at 2. Although Mr. Ward claims the situation is causing him emotional distress, he admits

that “he cannot get to me to hurt me.” Id.

       Based on the foregoing, Mr. Ward is not currently in danger from other inmates and remains

physically safe. However, because he mentions the possibility of self-harm, the court will again direct

that the Warden be sent a copy of this order and Mr. Ward’s most recent filing.

        For these reasons, the court DIRECTS the clerk to send a copy of this order and the letter

filed by Mr. Michael Ward (ECF 30) to the Warden of the Indiana State Prison.

       SO ORDERED.

       February 21, 2020                               s/ Damon R. Leichty
                                                       Judge, United States District Court




                                                  2
